DETAILED ACTION
This office action is responsive to the amendment filed February 25, 2021. By that response, claims 27 and 28 were amended. Claims 1-28 are pending, claims 1-26 having been previously allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with the amendment of February 25, 2021, see the remarks, with respect to outstanding rejection of claim 28  have been fully considered and are persuasive.  The rejection of claim 28 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly presented amendment necessitated the newly presented rejection. 
Allowable Subject Matter
Claims 1-26 and 28 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikou et al. (US 2014/0135791 A1).
Regarding claim 27, Nikou teaches a tool as at figs. 7/8A for impacting a prosthesis into a surgical site, said tool comprising: 
a driver assembly 130 extending along an axis (up/down in fig. 7) and capable of receiving an impact force along the axis (at 770); 
an interface 734 operatively attached to said driver assembly 130; and 
a compliance mechanism 815 having a proximal body coupled to said interface 734 and a distal body 745/740 adapted to attach directly to the prosthesis, said proximal body supporting said distal body 745/740 for movement about a remote point along said axis to guide the prosthesis into alignment with the surgical site in response to impact force applied to said driver assembly along said axis.

An alternate embodiment is seen at fig. 10A-B which also appears to read on this claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799